TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00772-CV



                                      Alan S. Owens, Appellant

                                                    v.

                                     Shari B. Kasberg, Appellee


                  FROM COUNTY COURT AT LAW OF BURNET COUNTY
                 NO. C3010, HONORABLE W. R. SAVAGE, JUDGE PRESIDING



                              MEMORANDUM OPINION


                The clerk’s record in this appeal was due for filing in this Court on January 7, 2014.

On February 13, 2014, Alan S. Owens was notified that no clerk’s record had been filed due to his

failure to pay or make arrangements to pay the county court clerk’s fee for preparing the clerk’s

record. The notice requested that Owens make arrangements for the clerk’s record and submit a

status report regarding this appeal by February 24, 2014. Further, the notice advised Owens that his

failure to comply with this request could result in the dismissal of his appeal for want of prosecution.

To date, Owens has not filed a status report or otherwise responded to this Court’s notice, and the

clerk’s record has not been filed.

                If the trial court clerk fails to file the clerk’s record due to appellant’s failure to pay

or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may

dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without
payment of costs. Tex. R. App. P. 37.3(b). In this case, Owens has not established that he is entitled

to proceed without payment of costs. See Tex. R. App. P. 20.1 (providing procedure for establishing

indigence on appeal). Because Owens has failed to pay or make arrangements to pay the clerk’s fee

for preparing the clerk’s record, this appeal is dismissed for want of prosecution.



                                               __________________________________________

                                               Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: March 28, 2014




                                                  2